STONE, Judge,
concurring.
I concur in affirming because this court has determined, in Carter v. State, 571 So.2d 520 (Fla. 4th DCA 1990), that it is not error to multiply the points scored for legal *1137status by all of the offenses for which the defendant is being sentenced. However, I would recede from Carter and would concur with the Second District opinion in Scott v. State, 574 So.2d 247 (Fla. 2d DCA 1991), and the Third District opinion in Cabrera v. State, 576 So.2d 1358 (Fla. 3d DCA 1991), recognizing that more specific statutory language should be required before attributing to the legislature an intent to mandate such a potentially drastic modification of the guideline sentence based solely on the factor of prior restraint.